DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/31/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities:  claim 5 does not end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. Claim 11 is directed to an apparatus comprising an alternate mode controller and a secure mode controller. The specification of the instant application does not explicitly recite that the controllers are hardware. Therefore, it is within the scope of one of ordinary skill in the art to construe the alternate mode controller and the secure mode controller to be software elements. Therefore, claim 11 is directed to an apparatus comprising of software only which is non-statutory. Similarly, claim 12 and 13 are also non-statutory.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-6, 7, 9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 5784566 to Viavant et al (hereinafter Viavant) and US 20040210766 to Kroselberg (hereinafter Kroselberg).
As per claim 1, Viavant teaches:
A method, comprising: 
exposing to a device, during a first alternate mode negotiation session, an availability of a first secure alternate mode on a host (Viavant: column 6, lines 43-65: As shown in FIG. 5, at step 166 each process first composes a list of authentication service methods which it supports. This list may be ordered by preference, such that if a user prefers a particular method, it appears at the front of the list. The client then sends its list to the server. In step 168, the server compares the client's list with its own list to determine if the processes share an authentication method. The server then sends back one of the following responses: (3) authentication type--describes the authentication method to be used. The server ordinarily uses the first authentication method it supports in the client's list); 
authenticating the device to the host using the first secure alternate mode (Viavant: column 6, lines 43-65: If agreement has been reached on an authentication type, the server calls the initialization and function of the adapter corresponding to the agreed-upon authentication method. Column 7, lines 4-20: If the negotiation does not fail and authentication will be used, in step 170, the client: (1) calls the initialization function of the agreed-upon authentication method; (2) calls the connect function for the authentication method; (3) obtains an authentication credential using the retrieval function of the authentication adapter; and (4) sends the credential to the server. In step 172, upon response from the client, the server: (1) initializes its context using the agreed-upon authentication method; (2) stores the data about the client into its authentication context; and (3) calls the validation function of the authentication adapter. The next action taken by the server depends upon the status returned by the validation function of the authentication adapter. If the status returned is "successful," the server returns that status and other information to the client. After the connect protocol is complete, the "connection completion" routine is called); 
Viavant does not explicitly teach: responsive to the device being authenticated, exposing to the device a second secure alternate mode. However, Kroselberg teaches:
responsive to the device being authenticated, exposing to the device a second secure alternate mode (Kroselberg: [0066]: the mobile radio network computer 102 transmits an authentication request message 104 to the mobile communication terminal 101, the authentication request message 104 containing a random number 105 and also an authentication identification indication 106. [0068] An authentication acknowledgement message 109 is transmitted at the end of the authentication phase by the mobile radio network computer 102 to the mobile communication terminal 101 to confirm successful authentication of the mobile communication terminal 101 by the mobile radio network. [0070]-[0071]: In response to the registration message 110, the mobile radio network computer 102 sends, inter alia, to the mobile communication terminal 101, in a first SIP response message 111 of the "unauthorized" type, in particular a further random number 112 and authentication data 113 and also a list 114 of security associations available for selection. Also, [0072]-[0081]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Kroselberg in the invention of Viavant to include the above limitations. The motivation to do so would be to provide negotiating a security association on the application layer between two computers which can be easily implemented and is of a more flexible form (Kroselberg: [0026]).

As per claim 2, Viavant in view of Kroselberg teaches:
The method of claim 1, further including exposing the second secure alternate mode to an authenticated device without exposing the second secure alternate mode to an unauthenticated device (Viavant: column 6, lines 62-67: If agreement has been reached on an authentication type, the server calls the initialization and function of the adapter corresponding to the agreed-upon authentication method. If the negotiation fails, the client aborts the connection as shown in step 168. Column 7, lines 16-35: If the status returned is "failure," the server simply returns the failure status to the client. If the server indicates "failure," the client aborts the connection. Kroselberg: [0068] An authentication acknowledgement message 109 is transmitted at the end of the authentication phase by the mobile radio network computer 102 to the mobile communication terminal 101 to confirm successful authentication of the mobile communication terminal 101 by the mobile radio network. [0070]-[0071]: In response to the registration message 110, the mobile radio network computer 102 sends, inter alia, to the mobile communication terminal 101, in a first SIP response message 111 of the "unauthorized" type, in particular a further random number 112 and authentication data 113 and also a list 114 of security associations available for selection. Also, [0072]-[0081], i.e., the list of security associations are exposed only after mobile communication terminal 101 is authenticated).
The examiner provides the same rationale to combine prior arts Viavant and Kroselberg as in claim 1 above.

As per claim 4, Viavant in view of Kroselberg teaches:
The method of claim 1, further including exposing the second secure alternate mode in a second alternate mode negotiation session after the device is authenticated (Kroselberg: [0068] An authentication acknowledgement message 109 is transmitted at the end of the authentication phase by the mobile radio network computer 102 to the mobile communication terminal 101 to confirm successful authentication of the mobile communication terminal 101 by the mobile radio network. [0070]-[0071]: In response to the registration message 110, the mobile radio network computer 102 sends, inter alia, to the mobile communication terminal 101, in a first SIP response message 111 of the "unauthorized" type, in particular a further random number 112 and authentication data 113 and also a list 114 of security associations available for selection. Also, [0072]-[0081], i.e., the list of security associations are exposed only after mobile communication terminal 101 is authenticated).
The examiner provides the same rationale to combine prior arts Viavant and Kroselberg as in claim 1 above.

As per claim 5, Viavant in view of Kroselberg teaches:
The method of claim 4, wherein at least one of the first alternate mode negotiation session includes the second alternate mode negotiation session, or the second alternate mode negotiation session is initiated after a restart of the first alternate mode negotiation session (Viavant: column 7, lines 27-35: Next, in step 174, the client performs one of the following actions depending on the server response in step 172. If the server indicates "success," the client stores any return data in the authentication structure. If the server indicates "more authentication", the client uses the returned data, if any, to repeat the connection process as illustrated by the loop arrow in FIG. 5. Kroselberg: [0068] An authentication acknowledgement message 109 is transmitted at the end of the authentication phase by the mobile radio network computer 102 to the mobile communication terminal 101 to confirm successful authentication of the mobile communication terminal 101 by the mobile radio network. [0070]-[0071]: In response to the registration message 110, the mobile radio network computer 102 sends, inter alia, to the mobile communication terminal 101, in a first SIP response message 111 of the "unauthorized" type, in particular a further random number 112 and authentication data 113 and also a list 114 of security associations available for selection. Also, [0072]-[0081], i.e., the negotiation for the security associations is initiated after restarting the authentication process)
The examiner provides the same rationale to combine prior arts Viavant and Kroselberg as in claim 1 above.

As per claim 6, Viavant in view of Kroselberg teaches:
The method of claim 1, further including: exposing the first secure alternate mode in a first list of supported alternate modes (Viavant: column 6, lines 43-65: As shown in FIG. 5, at step 166 each process first composes a list of authentication service methods which it supports. This list may be ordered by preference, such that if a user prefers a particular method, it appears at the front of the list. The client then sends its list to the server. In step 168, the server compares the client's list with its own list to determine if the processes share an authentication method. The server then sends back one of the following responses: (3) authentication type--describes the authentication method to be used. The server ordinarily uses the first authentication method it supports in the client's list); and exposing the second secure alternate mode in a second list of supported alternate modes, wherein the second secure alternate mode is not included in the first list of supported alternate modes (Kroselberg: [0068] An authentication acknowledgement message 109 is transmitted at the end of the authentication phase by the mobile radio network computer 102 to the mobile communication terminal 101 to confirm successful authentication of the mobile communication terminal 101 by the mobile radio network. [0070]-[0071]: In response to the registration message 110, the mobile radio network computer 102 sends, inter alia, to the mobile communication terminal 101, in a first SIP response message 111 of the "unauthorized" type, in particular a further random number 112 and authentication data 113 and also a list 114 of security associations available for selection. Also, [0072]-[0081]).
The examiner provides the same rationale to combine prior arts Viavant and Kroselberg as in claim 1 above.

As per claim 7, Viavant in view of Kroselberg teaches:
The method of claim 1, further including establishing the second secure alternate mode with the device (Kroselberg: [0082]: A desired security association, with the cryptographic parameters determined in it, is selected by the mobile communication terminal 101 and the mobile communication terminal 101 sends the selected security association 115 back to the mobile radio network computer 102 in a further SIP message 116 as security association user data. [0083]-[0084]. [0085] FIG. 1C shows a subsequently set up communication link for the transmission of user data between the mobile communication terminal 101 and the mobile radio network computer 102, the user data 119 being protected using the cryptographic security mechanisms as they are defined in the selected security association 118).
The examiner provides the same rationale to combine prior arts Viavant and Kroselberg as in claim 1 above.

As per claim 9, Viavant in view of Kroselberg teaches:
The method of claim 1, further including: receiving a list of available secure alternate modes from a secure mode controller; selecting the first secure alternate mode from the list of available secure alternate modes; and authenticating the device using the secure mode controller (Viavant: column 6, lines 43-65: As shown in FIG. 5, at step 166 each process first composes a list of authentication service methods which it supports. This list may be ordered by preference, such that if a user prefers a particular method, it appears at the front of the list. The client then sends its list to the server. In step 168, the server compares the client's list with its own list to determine if the processes share an authentication method. The server then sends back one of the following responses: (3) authentication type--describes the authentication method to be used. The server ordinarily uses the first authentication method it supports in the client's list. If agreement has been reached on an authentication type, the server calls the initialization and function of the adapter corresponding to the agreed-upon authentication method. Column 7, lines 4-20: If the negotiation does not fail and authentication will be used, in step 170, the client: (1) calls the initialization function of the agreed-upon authentication method; (2) calls the connect function for the authentication method; (3) obtains an authentication credential using the retrieval function of the authentication adapter; and (4) sends the credential to the server. In step 172, upon response from the client, the server: (1) initializes its context using the agreed-upon authentication method; (2) stores the data about the client into its authentication context; and (3) calls the validation function of the authentication adapter. The next action taken by the server depends upon the status returned by the validation function of the authentication adapter. If the status returned is "successful," the server returns that status and other information to the client. After the connect protocol is complete, the "connection completion" routine is called).

As per claim 11, Viavant teaches:
A multi-mode interface apparatus, comprising: 
an alternate mode controller to receive, during a first alternate mode negotiation session, notice of availability of a first secure alternate mode (Viavant: column 6, lines 43-65: As shown in FIG. 5, at step 166 each process first composes a list of authentication service methods which it supports. This list may be ordered by preference, such that if a user prefers a particular method, it appears at the front of the list. The client then sends its list to the server. In step 168, the server compares the client's list with its own list to determine if the processes share an authentication method. The server then sends back one of the following responses: (3) authentication type--describes the authentication method to be used. The server ordinarily uses the first authentication method it supports in the client's list); and 
a secure mode controller to, in response to selection of the first secure alternate mode, authenticate to a device using the first secure alternate mode (Viavant: column 6, lines 43-65: If agreement has been reached on an authentication type, the server calls the initialization and function of the adapter corresponding to the agreed-upon authentication method. Column 7, lines 4-20: If the negotiation does not fail and authentication will be used, in step 170, the client: (1) calls the initialization function of the agreed-upon authentication method; (2) calls the connect function for the authentication method; (3) obtains an authentication credential using the retrieval function of the authentication adapter; and (4) sends the credential to the server. In step 172, upon response from the client, the server: (1) initializes its context using the agreed-upon authentication method; (2) stores the data about the client into its authentication context; and (3) calls the validation function of the authentication adapter. The next action taken by the server depends upon the status returned by the validation function of the authentication adapter. If the status returned is "successful," the server returns that status and other information to the client. After the connect protocol is complete, the "connection completion" routine is called), 
Viavant does not explicitly teach: the alternate mode controller to, in response to an authentication to the device, receive, during a second alternate mode negotiation session, notice of an availability of a second secure alternate mode from the device. However, Kroselberg teaches: 
the alternate mode controller to, in response to an authentication to the device, receive, during a second alternate mode negotiation session, notice of an availability of a second secure alternate mode from the device (Kroselberg: [0066]: the mobile radio network computer 102 transmits an authentication request message 104 to the mobile communication terminal 101, the authentication request message 104 containing a random number 105 and also an authentication identification indication 106. [0068] An authentication acknowledgement message 109 is transmitted at the end of the authentication phase by the mobile radio network computer 102 to the mobile communication terminal 101 to confirm successful authentication of the mobile communication terminal 101 by the mobile radio network. [0070]-[0071]: In response to the registration message 110, the mobile radio network computer 102 sends, inter alia, to the mobile communication terminal 101, in a first SIP response message 111 of the "unauthorized" type, in particular a further random number 112 and authentication data 113 and also a list 114 of security associations available for selection. Also, [0072]-[0081]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Kroselberg in the invention of Viavant to include the above limitations. The motivation to do so would be to provide negotiating a security association on the application layer between two computers which can be easily implemented and is of a more flexible form (Kroselberg: [0026]).

As per claim 12, Viavant in view of Kroselberg teaches:
The multi-mode interface apparatus of claim 11, wherein the notice of the availability of the first secure alternate mode includes receiving a list of available modes, and wherein the second secure alternate mode is not included in the list of available modes (Viavant: column 6, lines 43-65: As shown in FIG. 5, at step 166 each process first composes a list of authentication service methods which it supports. This list may be ordered by preference, such that if a user prefers a particular method, it appears at the front of the list. The client then sends its list to the server. In step 168, the server compares the client's list with its own list to determine if the processes share an authentication method. The server then sends back one of the following responses: (3) authentication type--describes the authentication method to be used. The server ordinarily uses the first authentication method it supports in the client's list. Kroselberg: [0068] An authentication acknowledgement message 109 is transmitted at the end of the authentication phase by the mobile radio network computer 102 to the mobile communication terminal 101 to confirm successful authentication of the mobile communication terminal 101 by the mobile radio network. [0070]-[0071]: In response to the registration message 110, the mobile radio network computer 102 sends, inter alia, to the mobile communication terminal 101, in a first SIP response message 111 of the "unauthorized" type, in particular a further random number 112 and authentication data 113 and also a list 114 of security associations (second secure alternate modes) available for selection. Also, [0072]-[0081], i.e., the second secure alternate mode is not included in the list of authentication service methods (list of available modes)).
The examiner provides the same rationale to combine prior arts Viavant and Kroselberg as in claim 11 above.

As per claim 13, Viavant in view of Kroselberg teaches:
The multi-mode interface apparatus of claim 11, wherein at least one of the first alternate mode negotiation session includes the second alternate negotiation session, or the second alternate mode negotiation session is initiated after a restart of the first alternate mode negotiation session (Viavant: column 7, lines 27-35: Next, in step 174, the client performs one of the following actions depending on the server response in step 172. If the server indicates "success," the client stores any return data in the authentication structure. If the server indicates "more authentication", the client uses the returned data, if any, to repeat the connection process as illustrated by the loop arrow in FIG. 5. Kroselberg: [0068] An authentication acknowledgement message 109 is transmitted at the end of the authentication phase by the mobile radio network computer 102 to the mobile communication terminal 101 to confirm successful authentication of the mobile communication terminal 101 by the mobile radio network. [0070]-[0071]: In response to the registration message 110, the mobile radio network computer 102 sends, inter alia, to the mobile communication terminal 101, in a first SIP response message 111 of the "unauthorized" type, in particular a further random number 112 and authentication data 113 and also a list 114 of security associations available for selection. Also, [0072]-[0081], i.e., the negotiation for the security associations is initiated after restarting the authentication process).
The examiner provides the same rationale to combine prior arts Viavant and Kroselberg as in claim 11 above.

As per claim 14, Viavant teaches:
A non-transitory computer-readable storage medium comprising instructions that, when executed, cause a machine to perform at least the operations of: 
authenticating a first alternate mode device to a second alternate mode device using a first secure alternate mode published by the first alternate mode device (Viavant: column 6, lines 43-65: As shown in FIG. 5, at step 166 each process first composes a list of authentication service methods which it supports. This list may be ordered by preference, such that if a user prefers a particular method, it appears at the front of the list. The client then sends its list to the server. In step 168, the server compares the client's list with its own list to determine if the processes share an authentication method. The server then sends back one of the following responses: (3) authentication type--describes the authentication method to be used. The server ordinarily uses the first authentication method it supports in the client's list. If agreement has been reached on an authentication type, the server calls the initialization and function of the adapter corresponding to the agreed-upon authentication method. Column 7, lines 4-20: If the negotiation does not fail and authentication will be used, in step 170, the client: (1) calls the initialization function of the agreed-upon authentication method; (2) calls the connect function for the authentication method; (3) obtains an authentication credential using the retrieval function of the authentication adapter; and (4) sends the credential to the server. In step 172, upon response from the client, the server: (1) initializes its context using the agreed-upon authentication method; (2) stores the data about the client into its authentication context; and (3) calls the validation function of the authentication adapter. The next action taken by the server depends upon the status returned by the validation function of the authentication adapter. If the status returned is "successful," the server returns that status and other information to the client. After the connect protocol is complete, the "connection completion" routine is called);  
Viavant does not explicitly teach: establishing, in response to successful authentication of the first alternate mode device to the second alternate mode device, a second secure alternate mode between the first alternate mode device and the second alternate mode device, the second secure alternate mode published by at least one of the first alternate mode device or the second alternate mode device in response to the successful authentication of the first alternate mode device to the second alternate mode device. However, Kroselberg teaches:
establishing, in response to successful authentication of the first alternate mode device to the second alternate mode device, a second secure alternate mode between the first alternate mode device and the second alternate mode device, the second secure alternate mode published by at least one of the first alternate mode device or the second alternate mode device in response to the successful authentication of the first alternate mode device to the second alternate mode device (Kroselberg: [0066]: the mobile radio network computer 102 transmits an authentication request message 104 to the mobile communication terminal 101, the authentication request message 104 containing a random number 105 and also an authentication identification indication 106. [0068] An authentication acknowledgement message 109 is transmitted at the end of the authentication phase by the mobile radio network computer 102 to the mobile communication terminal 101 to confirm successful authentication of the mobile communication terminal 101 by the mobile radio network. [0070]-[0071]: In response to the registration message 110, the mobile radio network computer 102 sends, inter alia, to the mobile communication terminal 101, in a first SIP response message 111 of the "unauthorized" type, in particular a further random number 112 and authentication data 113 and also a list 114 of security associations available for selection. Also, [0072]-[0081]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Kroselberg in the invention of Viavant to include the above limitations. The motivation to do so would be to provide negotiating a security association on the application layer between two computers which can be easily implemented and is of a more flexible form (Kroselberg: [0026]).

Claims 3, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Viavant in view of Kroselberg as applied to claims 1 and 14 above, and further in view of US 7813508 to Adachi et al (hereinafter Adachi).
As per claim 3, Viavant in view of Kroselberg does not teach: wherein exposing the second secure alternate mode to the device includes exposing a non-secure alternate mode to the device that is not exposed together with the first secure alternate mode. However, Adachi teaches: 
The method of claim 1, wherein exposing the second secure alternate mode to the device includes exposing a non-secure alternate mode to the device that is not exposed together with the first secure alternate mode (Adachi: column 5, line 62-column 6, line 8: That is, the following assumptions are made: "enc.0" corresponds to (1) "no WEP". "enc.1" corresponds to (2) "WEP present and 64-bit WEP used". "enc.2" corresponds to (3) "WEP present and 128-bit WEP used". Column 10, lines 26-41: The terminal WL13 receives a beacon frame specified in the IEEE802.11 and transmitted from the access point AP1. According to the specification of the IEEE802.11, the beacon frame is received and then an authentication and association procedures are followed. The security levels of the terminal WL13 are written in the authentication or association frame as information communicated to the access point AP1. FIG. 7 shows by way of example a procedure used if the access point AP1 is notified of the security level of the terminal WL13 using an authentication frame. It is assumed that, in this procedure, the security levels of the terminal WL13 are "enc.0" and "enc.1", i.e., a non-secure alternate mode (enc.0) is exposed by terminal WL13 to AP1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Adachi in the invention of Viavant in view of Kroselberg to include the above limitations. The motivation to do so would be to enable wireless communication while ensuring a minimum security level for each basic group of a wireless LAN on the basis of encryption preset for the basic group (Adachi: column 2, lines 57-62).

As per claim 10, Viavant in view of Kroselberg does not teach: wherein communicating to the device, the second secure alternate mode includes communicating a non-secure alternate mode. However, Adachi teaches: 
wherein communicating to the device, the second secure alternate mode includes communicating a non-secure alternate mode (Adachi: column 5, line 62-column 6, line 8: That is, the following assumptions are made: "enc.0" corresponds to (1) "no WEP". "enc.1" corresponds to (2) "WEP present and 64-bit WEP used". "enc.2" corresponds to (3) "WEP present and 128-bit WEP used". Column 10, lines 26-41: The terminal WL13 receives a beacon frame specified in the IEEE802.11 and transmitted from the access point AP1. According to the specification of the IEEE802.11, the beacon frame is received and then an authentication and association procedures are followed. The security levels of the terminal WL13 are written in the authentication or association frame as information communicated to the access point AP1. FIG. 7 shows by way of example a procedure used if the access point AP1 is notified of the security level of the terminal WL13 using an authentication frame. It is assumed that, in this procedure, the security levels of the terminal WL13 are "enc.0" and "enc.1", i.e., a non-secure alternate mode (enc.0) is communicated by terminal WL13 to AP1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Adachi in the invention of Viavant in view of Kroselberg to include the above limitations. The motivation to do so would be to enable wireless communication while ensuring a minimum security level for each basic group of a wireless LAN on the basis of encryption preset for the basic group (Adachi: column 2, lines 57-62).

As per claim 15, Viavant in view of Kroselberg does not teach: wherein the operations further include establishing, in response to the successful authentication of the first alternate mode device to the second alternate mode device, a non-secure alternate mode between the first alternate mode device and the second alternate mode device, the non-secure alternate mode published by at least one of the first alternate mode device or the second alternate mode device in response to the successful authentication of the first alternate mode device to the second alternate mode device. However, Adachi teaches:
wherein the operations further include establishing, in response to the successful authentication of the first alternate mode device to the second alternate mode device, a non-secure alternate mode between the first alternate mode device and the second alternate mode device, the non-secure alternate mode published by at least one of the first alternate mode device or the second alternate mode device in response to the successful authentication of the first alternate mode device to the second alternate mode device (Adachi: column 5, line 62-column 6, line 8: That is, the following assumptions are made: "enc.0" corresponds to (1) "no WEP". "enc.1" corresponds to (2) "WEP present and 64-bit WEP used". "enc.2" corresponds to (3) "WEP present and 128-bit WEP used". Column 10, lines 26-41: The terminal WL13 receives a beacon frame specified in the IEEE802.11 and transmitted from the access point AP1. According to the specification of the IEEE802.11, the beacon frame is received and then an authentication and association procedures are followed. The security levels of the terminal WL13 are written in the association frame as information communicated to the access point AP1. It is assumed that, in this procedure, the security levels of the terminal WL13 are "enc.0" and "enc.1". column 13, lines 8-20: On the other hand, if the result of the verification is a "success" in step S10, then according to the specification of the IEEE802.11, the access point AP1 transmits an authentication frame with ATSN=4 to the terminal WL13, the frame indicating that the result of the verification is a "success". Upon receiving this frame, the terminal WL13 starts the association specified in the IEEE802.11, the next procedure, as shown in step S12. That is, the terminal WL13 sends an association request frame to the access point AP1 to the access point AP1 as shown in step S13, i.e., after successful authentication of terminal WL13, the terminal WL13 communicates its security levels ("enc.0" (non-secure mode) and "enc.1") to access point AP1 in an association frame).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Adachi in the invention of Viavant in view of Kroselberg to include the above limitations. The motivation to do so would be to enable wireless communication while ensuring a minimum security level for each basic group of a wireless LAN on the basis of encryption preset for the basic group (Adachi: column 2, lines 57-62).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Viavant in view of Kroselberg as applied to claim 7 above, and further in view of US 20060269053 to Miyazawa (hereinafter Miyazawa).
As per claim 8, Viavant in view of Kroselberg does not teach: wherein the second secure alternate mode includes an encrypted storage access. However, Miyazawa teaches:
wherein the second secure alternate mode includes an encrypted storage access (Miyazawa: [0077]: Next, the client PC notifies the print server 20 of a list of common key methods made by the client PC 10. The print server 20 selects a common key method to be used in encryption processing of print data from common key encryption method candidates in the notified list based on a communication speed between the client PC 10 and the print server 20 and encryption strength, etc. Then, the print server 20 notifies the client PC 10 of the selected common key method. [0080]: [0080] Next, the client PC 10 encrypts the print data using the common key which is of the agreed common key method, and sends the encrypted print data to the print server 20. Then, the print server 20 decrypts the received encrypted print data using the common key of the relevant common key method. It was well known to one of ordinary skill in the art before the effective filing date of the claimed invention that encrypted data received from the client PC will have to be at least temporarily stored in storage prior to being decrypted by the print server using the common key).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Miyazawa in the invention of Viavant in view of Kroselberg to include the above limitations. The motivation to do so would be to shorten processing time by selecting an adequate encryption method taking an encryption processing speed into account (Miyazawa: [0012]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 8402264 to Lucidarme: The invention proposes a method for securing an interaction between a first node and a second node, wherein a security algorithm belonging to both a first set of security algorithms held by the first node and a second set of security algorithms held by a third node is selected to secure the interaction between the first and second nodes, the selection of said security algorithm taking account of capacities of both the first and third nodes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438